GARWOOD, Circuit Judge,
dissenting in part.
I respectfully dissent from the affirmance of the judgment against the City. I agree with the general test set forth by the majority for municipal liability under 42 U.S.C. § 1983 in cases of this kind: However, the majority goes on to hold that the existence of such policy level “instruction or example or acceptance” can be inferred here because after the event there was “no sign of any concern except that the city avoid liability.” As a logical, factual matter this is simply too big a leap, given the absence of evidence of any prior actual or claimed reckless action by Borger police or of any prior conduct by Borger officials which could fairly be considered an authorization, approval or condonation of police recklessness. Surely a police chief’s unexpressed “preexisting disposition” is not a city “policy” within the majority’s, or any other reasonable, definition. There is no evidence of any prior expression of the inferred “preexisting disposition.” We are seeing cloud castles. A “policy” has been created out of thin air. What we are really doing is punishing the City, not for wrongfully or unconstitutionally bringing about this tragedy, but for its post-event callousness. That is not actionable under section 1983, and even if it were, none of the kind of damages awarded here would be recoverable for it. Accordingly, I dissent.*
“If there is a reckless disregard for human life and safety prevalent among the city’s police officers which threatens the life and security of those whom they encounter, and if that recklessness is attributable to the instruction or example or acceptance of or by the city policymaker, the policy itself is a repudiation of constitutional rights.”

 As I would hold that the City’s liability has not been established, I do not reach the perhaps even more difficult question of whether a non-dependent parent can recover under section 1983 for grief over the death of a married adult child maintaining a separate household. Such recovery has apparently been authorized under the Texas Wrongful Death statute since 1983. See Sanchez v. Schindler, 651 S.W.2d 249 (Tex. 1983). Section 1983 recovery is limited to “the party injured," the "citizen" whose federal rights have been invaded. However, in Brazier v. Cherry, 293 F.2d 401 (5th Cir.), cert. denied, 368 U.S. 921, 82 S.Ct. 243, 7 L.Ed.2d 136 (1961), we relied on 42 U.S.C. § 1988 as authority to look to state survival and wrongful death statutes in section 1983 actions because "in a very real sense” this “does not do more than create an effective remedy” and "merely assures that there will be a remedy." Id. at 409. Given that the nature of the damages awarded the father here were generally not recoverable when sections 1983 and 1988 were enacted, see Michigan Central R.C. v. Vreeland, 111 U.S. 59, 33 S.Ct. 192, 196, 57 L.Ed. 417 (1913); Sanchez v. Schindler, 651 S.W.2d at 255 (dissenting opinion); Restatement (Second) Torts § 925, comment e, and, unlike pecuniary loss or survival damages, can in no "real sense” be regarded as some sort of rough proxy for the deceased’s damages, there is room for doubt that section 1988 or the Brazier rationale warrant such recovery merely because it has now become, over a century later, available under state law. Whether the father is entitled to such a recovery apart from state law is an open question in this Circuit. See Logan v. Hollier, 711 F.2d 690 (5th Cir.1983). Other authorities are divided. Compare Jackson v. Marsh, 551 F.Supp. 1091 (D.Colo.1982) and White v. Talboys, 573 F.Supp. 49 (D.Colo.1983) (no recovery) with Bell v. City of Milwaukee, 746 F.2d 1205 (7th Cir.1984) and Myres v. Rask, 602 F.Supp. 210 (D.Colo.1985) (recovery). In contrast to the protections afforded the spousal and parent-minor child relationships, the common law did not recognize any action for injury to the parent-adult child relationship. See Restatement (Second) Torts § 703, comment f. See also § 699. Cf. §§ 683, 693 (spousal); §§ 700, 701, 703 (parent-minor child). Although the Constitution may protect some aspects of the parent-adult child relationship, so that section 1983 damages may be recoverable where the illegality of the complained of governmental action consists, in whole or in part, of interference with or failure to give proper recognition to that relationship as such, cf. Brantley v. Surles, 718 F.2d 1354 (5th Cir.1983) (public school employee discharged for child’s attendance at private *174school), it does not necessarily follow that such damages are recoverable where, as here, the parent-adult child relationship is only fortuitously and indirectly related to the wrongdoing.